internal_revenue_service number release date index number ---------------------------------------------- -------------------------------- ---------------------------------------------- ------------------------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------- telephone number --------------------- refer reply to cc ita plr-115299-10 date october re request for private_letter_ruling regarding sec_168 legend taxpayer agreement agreement agreement agreement agreement agreement state date date date date date date date date date date date a b c d e f ------------------------------------------------------------------------------------------ ----------------------- ------------------------------------------------------------- ---------------------------------- --------------------------------- ---------------------------------------------- ---------------------------------- ------------------------------------------------ ------------- ------------------------ ------------------------ --------------------------- ------------------- ------------------ ----------------- ------------------- ------------------------- ----------------------- ------------------- --------------------------- ------------------------------------------------ ---- ---------------------------------------------- --------------------------------------------------- ---------------------------------------------------- ----------------------------------------------------------------------- plr-115299-10 g i j k m n o p q r s dollar_figureh dollar_figurel bank bank year ---------- ---- --------------------------------------- ----------------------------------------- ---------------------------------- ------------------------------------ ------------------------------------- ----------------------------------------- ------------------------------------------------------------------------------------------ -------- ----------------- ----------------- --------------------------------------- ------------------------------------ ------- dear ----------------- this letter responds to a letter dated date and subsequent correspondence dated date submitted by taxpayer requesting a letter_ruling under sec_168 of the internal_revenue_code regarding a mixed-use development of a single structure that will consist of five condominium units taxpayer represents that the facts are as follows facts taxpayer is a state limited_liability_company and was organized on date taxpayer is currently operating pursuant to its agreement dated date agreement states that the purpose of taxpayer is to acquire develop construct manage lease finance refinance sell exchange or otherwise dispose_of or deal with interests in the real_estate and improvements at a and to do any and all other things necessary customary related or incidental to any of the foregoing taxpayer owns the property at a c a state general_partnership is the sole member of taxpayer d and e individuals each own equal partnership interests in c beginning on or about date until date taxpayer acquired g contiguous vacant lots in state on or about date taxpayer merged these g contiguous lots into a single lot which is located at a on or about date taxpayer borrowed dollar_figureh in conventional construction loans from bank in order to finance the acquisition of the lots and the construction of a building at a hereinafter this building is referred to as building construction of building began on or about date and building was placed plr-115299-10 in service on or about date taxpayer constructed building using a single comprehensive development and construction budget building is a mixed-use development comprised of b residential apartments approximately i square feet of commercial space and a commercial parking garage with j below-ground parking spaces building is located in a low-income_community as defined in sec_45d of the internal_revenue_code taxpayer depreciates building under sec_168 as nonresidential_real_property as of date taxpayer had entered into leases with third-parties for the rental of various residential units commercial space and below-ground parking spaces also on date taxpayer as master landlord entered into agreement with k as master tenant for the remaining commercial space and parking spaces either currently vacant or that become vacant during the term of the lease however all rents payable to k under the subleases will ultimately be paid to taxpayer individuals d and e own equal interests in k k does not engage in and does not anticipate engaging in any management activities in building the parking garage in building is connected to and located underneath building taxpayer gives residential and commercial tenants priority in renting the parking spaces in building however taxpayer also rents parking spaces to non- tenants on a month-to-month basis except for the rentals of parking spaces with r and s who are tenants of building taxpayer rents parking spaces pursuant to agreement taxpayer does not permit the parking spaces to be used for a daily fee taxpayer operates building as a single integrated mixed-use development for instance on date taxpayer contracted with o for security services to protect building and on date taxpayer entered into an elevator maintenance agreement with n to examine and maintain the elevators of building taxpayer accounts for the operations of building using a single set of books single income statement and balance_sheet the operation of building as a whole is reflected on a single federal_income_tax return on date taxpayer entered into agreement with m m is a limited_liability_company owned in equal amounts by individuals d and e m is responsible for management of the entire building under agreement m hires pays and supervises any employees to maintain and operate the building m manages an on-site superintendant at building to be responsive to all tenants the on-site superintendant is responsible for keeping the common areas of the building clean and making any repairs to any portion of building which are not made by residential or commercial tenants also under agreement m maintains insurance coverage purchases all necessary supplies and enters into utility and service contracts for building additionally m collects the rents from the tenants of building and maintains all licenses plr-115299-10 and permits required for the operation and management of building a single integrated management office exists for the entire building taxpayer and m operate out of the same office located at_f further pursuant to agreement m maintains records pertaining to the operations of building other than the books of account maintained by taxpayer’s accountants for example m maintains the rent records bills and vouchers leases and subleases and insurance policies moreover agreement provides that m will assist in the preparation and submit annually to taxpayer an operating budget for building in order to utilize the federal new_markets_tax_credit taxpayer refinanced the acquisition and construction loans from bank by obtaining financing from bank on date bank formed a limited_liability_company by making an equity_investment additional funds were loaned to this limited_liability_company the additional funds were combined with bank 2’s equity and used by the limited_liability_company to make a qualified_equity_investment qei to p a qualified_community_development_entity cde p used percent of the qei to make a qualified_low-income_community_investment qlici loan to taxpayer p loaned an aggregate dollar_figurel to taxpayer the cde loan is a single loan agreement evidenced by q promissory notes and secured_by agreement and agreement which were entered into on date agreement is a valid and perfected first lien on the real_property at a including building under agreement taxpayer grants to p a security_interest in and to all of taxpayer’s right title and interest in and to all personal_property and fixtures of taxpayer plan of condominium taxpayer proposes to establish a plan of condominium ownership under the laws of state the plan of condominium will divide building into five condominium units unit sec_1 and collectively units taxpayer will continue to own all of the units and will be the landlord for all of the units under agreement k will sublease unit sec_3 and however all rents payable to k under these subleases will continue to be paid to taxpayer unit will consist of the residential apartments and the parking spaces unit will consist of commercial space at the cellar and first-floor of building unit and unit will each consist of a community facility unit on the first-floor of building unit of building will consist of commercial space on the first-floor unit is leased to r unit sec_4 and are leased to s all of the units will be placed_in_service by taxpayer in year the units are physically connected parking space tenants have access to their parking spaces by driving or walking down a ramp once inside building parking space tenants have access to building’s elevators and stairways which access a the apartments or b the lobby of building to exit and reach the exterior entrances of the plr-115299-10 commercial businesses for security reasons the residential tenants must exit building through the first-floor lobby to access the commercial tenant space taxpayer represents that the operation accounting procedures management and financing of building will not be altered by the establishment of the plan of condominium all outstanding loans will continue to be secured with a valid and perfected first lien on building as a whole which includes all of the units taxpayer also provided the following representation from m m is currently managing and will continue to manage the property at a the building that is the subject of this letter_ruling request as one building property for all purposes including the management plan accounting system annual budget preventative maintenance procedures ruling requested taxpayer requests the internal_revenue_service issue the following ruling the separate condominium unit sec_1 and of building may be treated as a single building for purposes of determining whether the building and its structural_components is residential_rental_property or nonresidential_real_property under sec_168 law and analysis sec_168 defines the terms residential_rental_property and nonresidential_real_property for purposes of determining depreciation under sec_168 sec_168 provides that the term residential_rental_property means any building or structure if percent or more of the gross rental income from such building or structure for the taxable_year is rental income from dwelling units for this purpose sec_168 provides that the term dwelling_unit means a house or apartment used to provide living accommodations in a building or structure but does not include a unit in a hotel motel or other establishment more than one-half of the units in which are used_on_a_transient_basis sec_168 provides that the term nonresidential_real_property means sec_1250 property which is not i residential_rental_property or ii property with a class_life of less than years sec_168 provides that the term sec_1250 property has the meaning given such term by sec_1250 sec_1250 provides that the term sec_1250 property means any real_property other than sec_1245 property as defined in sec_1245 that is or has been property of a character subject_to the allowance for depreciation provided in sec_167 see also sec_1_1250-1 of the income_tax regulations plr-115299-10 sec_1_1250-1 provides that for purposes of applying depreciation_recapture rules of sec_1250 the facts and circumstances of each disposition is considered in determining what is the appropriate item of sec_1250 property in general a building is an item of sec_1250 property but in an appropriate case more than one building may be treated as a single item for example if two or more buildings or structures on a single tract or parcel or contiguous tracts or parcels of land are operated as an integrated unit as evidenced by their actual operation management financing and accounting they may be treated as a single item of sec_1250 property sec_168 was amended by b a of the revenue reconciliation act of publaw_101_508 1991_2_cb_484 the 1990_act prior to this amendment sec_168 provided that the term residential_rental_property has the meaning given such term by sec_167 prior to the enactment of the 1990_act sec_167 provided in pertinent part that a building or structure shall be considered to be residential_rental_property for any taxable_year only if percent or more of the gross rental income from such building or structure for such year is rental income from dwelling units within the meaning of former sec_167 former sec_1 j -3 b ii provided that in any case where two or more buildings or structures on a single tract or parcel or contiguous tracts or parcels of land are operated as an integrated unit as evidenced by their actual operation management financing and accounting they may be treated as a single building for purposes of determining whether the building or structure is residential_rental_property thus for purposes of determining if unit sec_1 and of building are residential_rental_property or nonresidential_real_property under sec_168 these buildings may be treated as a single building when they are on a single tract of land or parcel or contiguous tracts or parcels and they are operated as a single integrated unit for making the latter determination the relevant factors are the actual operation management financing and accounting for the buildings see sec_1_1250-1 see also former sec_1 j -3 b ii in this case taxpayer represents that units are located on the same single lot of real_property located at a and contained within building further in this case taxpayer represents that the operation management financing and accounting for building will not change as result of the establishment of the plan of condominium based solely on this representation the determination of whether all of the units are operated as a single integrated unit is made by evaluating the actual operation management financing and accounting for building plr-115299-10 with regard to operation of building taxpayer represents that the entire building was placed_in_service on the same date currently building is operated under a single security services contract a single elevator contract and a single on-site building superintendant for all tenants moreover the residential and commercial tenants are given priority in renting the parking spaces in building the tenants of building who rent the parking spaces have access to building’s elevators or stairways to reach the residential apartments or the lobby to exit building and enter the commercial space the operation of the units will be the same as the operation of building taxpayer will continue to own the units the units will be placed_in_service during the same taxable_year and will continue to be operated under the same elevator contract security services contract and on-site building superintendent that currently exists for building further the residential and commercial tenants in any of the units will continue to be given priority in renting the parking spaces which will be in unit moreover the tenants access to any of the units will not change as a result of the establishment of the plan of condominium with regard to management of building taxpayer leased building to residential and commercial tenants and pursuant to agreement leased the remaining vacant commercial space and parking spaces to k to provide for unitary management of building taxpayer entered into agreement with m a related_person to manage and operate the entire building taxpayer represents that the management of building will not change as a result of the establishment of the plan of condominium consequently the management of the units will be the same as the management of building taxpayer will continue to be the landlord for the units m will continue to be the manager of the units pursuant to agreement m represents that it will continue to manage the units as one building property for all purposes including the management plan accounting system annual budget and preventative maintenance procedures with regard to financing of building taxpayer represents that the acquisition and construction of building were financed with conventional loans provided by bank subsequently taxpayer refinanced the loans from bank by obtaining the dollar_figurel loan which is a qlici from p this loan is evidenced by promissory notes and secured with a valid and perfected first lien on the real_property at a including building as a whole taxpayer represents that this financing will not be changed as a result of the establishment of the plan of condominium thus there is one overall plan of financing for the development of the units and the financing is secured_by a valid and perfected first lien on building as a whole which includes the units finally with regard to the accounting for building taxpayer represents that the acquisition and construction of building were done using a single comprehensive development and construction budget currently the accounting for building is done plr-115299-10 using a single set of books for balance sheets income statements and federal_income_tax returns also there is one operating budget for the entire building taxpayer represents that these accounting measures will not change as a result of the establishment of the plan of condominium therefore the accounting for the units will be the same as the accounting for building a single set of books for balance sheets income statements and federal_income_tax returns and a single operating budget for the units taxpayer’s facts and representations about the operation management financing and accounting of building show that unit sec_1 and of building will be operated as a single integrated unit as previously discussed taxpayer represents that these units are on a single tract of land accordingly taxpayer’s facts and representations support treating these five condominium units as a single building for purposes of determining whether unit sec_1 and and their structural_components are residential_rental_property or nonresidential_real_property under sec_168 conclusion based solely on the facts and representations submitted and the relevant law and analysis as set forth above we conclude that unit sec_1 and of building may be treated as a single building for purposes of determining whether the building and its structural_components is residential_rental_property or nonresidential_real_property under sec_168 except as specifically set forth above we express no opinion concerning the tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed or implied on i whether the units comprising building are nonresidential_real_property or residential_rental_property for any taxable_year under sec_168 ii what components of such units are sec_1245 property as defined in sec_1245 iii whether any of the units composing building qualify for the rehabilitation_credit under sec_47 including whether such units may be treated as a single building under sec_47 and iv whether the requirements of the new_markets_tax_credit under sec_45d are satisfied this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate chief of planning special programs sbse plr-115299-10 enclosures copy of this letter copy for sec_6110 purposes sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting
